Appeal from a decision and award of the Workmen’s Compensation Board. Claimant worked in a restaurant and testified that on December 4, 1957 she wrenched her arm when she slipped on the floor while lifting or moving plates. There is some proof that on the following day claimant slipped and fell due to the pain in her arm. It is not entirely clear whether this slipping was on ice; but even if it were, claimant attributed it to the pain. “ She [physician in employer’s medical department] sent me home in pain that I didn’t know where I was going * ” * I slipped when I was going home with the pain ”. Medical examination later disclosed a dislocation of the shoulder joint. There is medical proof that both events, the original injury at work and the second injury were related to the ultimate physical condition; and even though the fall on December 5 after slipping was the main, or even the sole, cause of the dislocation, it has been sufficiently attributed as a consequence of the first injury to sustain the decision. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.